     Case 2:20-cv-01920-KJD-BNW Document 51 Filed 03/10/21 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee, on
 7   Behalf of the Holders of the Accredited Mortgage Loan Trust 2006-1 Asset-Backed Notes

 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:20-cv-01920-KJD-BNW
     COMPANY, AS INDENTURE TRUSTEE,
11   ON BEHALF OF THE HOLDERS OF THE
12   ACCREDITED MORTGAGE LOAN TRUST                    STIPULATION AND ORDER TO
     2006-1 ASSET-BACKED NOTES,                        EXTEND TIME PERIOD TO RESPOND
13                                                     TO FIDELITY NATIONAL TITLE
                           Plaintiff,                  INSURANCE COMPANY’S
14          vs.                                        OPPOSITION TO COUNTERMOTION
15                                                     FOR PARTIAL SUMMARY
     FIDELITY NATIONAL TITLE GROUP,                    JUDGMENT [ECF No. 35]
16   INC.; FIDELITY NATIONAL TITLE
     INSURANCE COMPANY; FIDELITY                       [Fifth Request]
17   NATIONAL TITLE AGENCY OF NEVADA,
18   INC.; DOE INDIVIDUALS I through X; and
     ROE CORPORATIONS XI through XX,
19   inclusive,
20                        Defendants.
21
22          Plaintiff, Deutsche Bank National Trust Company, as Indenture Trustee, on Behalf of
23   the Holders of the Accredited Mortgage Loan Trust 2006-1 Asset-Backed Notes (“Deutsche
24   Bank”), and Defendant Fidelity National Title Insurance Company (“Fidelity National”), by and
25   through their counsel of record, hereby stipulate and agree as follows:
26          1. On October 15, 2020, Deutsche Bank filed its Complaint in the Eighth Judicial
27                District Court, Case No. A-20-823139-C [ECF No. 1-1];
28



                                                Page 1 of 3
     Case 2:20-cv-01920-KJD-BNW Document 51 Filed 03/10/21 Page 2 of 3




 1         2. On October 15, 2020, Fidelity National filed a Petition for Removal to this Court
 2            [ECF No. 1];
 3         3. On November 10, 2020, Fidelity National filed a Motion to Dismiss [ECF No. 10];
 4         4. On November 24, 2020, Deutsche Bank filed an Opposition to Fidelity National’s
 5            Motion to Dismiss and Countermotion for Partial Summary Judgment [ECF Nos. 23
 6            and 24];
 7         5. On December 15, 2020, Fidelity National filed its Reply in Support of its Motion to
 8            Dismiss and Opposition to Countermotion for Partial Summary Judgment [ECF No.
 9            35];
10         6. Deutsche Bank contends that it is entitled to file a response to Fidelity National’s
11            Opposition to its Countermotion for Partial Summary Judgment and that its deadline
12            to do so is March 12, 2021 [ECF No. 49];
13         7. Deutsche Bank’s counsel is requesting an extension until April 14, 2021 to respond
14            to Fidelity National’s Opposition;
15         1. This additional extension is requested to allow Deutsche Bank additional time to
16            finalize and file its response to the pending Motion to Dismiss as lead handling
17            counsel for Deutsche Bank continues to recover from an unexpected medical
18            emergency and an associate attorney for Deutsche Bank recently contracted the
19            COVID-19 virus.
20         2. Additionally, the Parties are currently considering whether a stay of discovery is
21            warranted in order to litigate this case as efficiently as possible and to conserve
22            resources.
23         3. Counsel for Fidelity National does not oppose the requested extension to the extent
24            that a response is permitted;
25   ///
26   ///
27   ///
28   ///



                                              Page 2 of 3
     Case 2:20-cv-01920-KJD-BNW Document 51 Filed 03/10/21 Page 3 of 3




 1          4. This is the fifth request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 5th day of March, 2021.               DATED this 5th day of March, 2021.
 5    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                           /s/ Kevin S. Sinclair, Esq.
 7    Lindsay D. Robbins, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                             Nevada Bar No. 12277
 8    7785 W. Sahara Ave., Suite 200                   16501 Venture Blvd., Suite 400
 9    Las Vegas, NV 89117                              Encino, California 91436
      Attorneys for Plaintiff, Deutsche Bank           Attorneys for Defendants Fidelity National
10    National Trust Company, as Indenture             Title Insurance Company and Fidelity
      Trustee, on Behalf of the Holders of the         National Title Agency of Nevada, Inc. and
11    Accredited Mortgage Loan Trust 2006-1            Specially-Appearing Defendant Fidelity
12    Asset-Backed Notes                               National Title Group, Inc.

13   IT IS SO ORDERED.
14
                        9th day of March, 2021.
            Dated this _____
15
                                                  ________________________________________
16                                                UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 3
